Judgment insofar as it imposes sentence unanimously -modified in the interest of justice as a matter of discretion in accordance with memorandum and otherwise judgment affirmed. Meniorandum: Defendant was found guilty by a jury of robbery in the first degree in violation of section 160.15 of the Penal Law and a judgment of conviction was entered against him in Erie County .Court on September 4, 1973. He was sentenced to serve an indeterminate term of imprisonment having a maximum duration of 25 years. This is an appeal from that conviction and from thé sentence7 imposed by the court. Wé finid no error in defendant’s conviction but conclude that, the sentence imposed was excessive. The probation report before the court at sentencing shows that defendant was then 21 years of‘age. and had an I.*Q. of only 59. He completed the ninth grade at a vocational high school in a class for special students. He did not learn a trade in school and his employment record has been poor. He is in need of vocational training. The crime for which defendant stands convicted, although a serious one, involved no injury and a relatively small amount of money, Considering all these circumstances, we reduce the maximum term of the sentence imposed to 12 years (People v. Sanok, 43 A D 2d 891; People v. Gittelson, 25 A D 2d 265). (Appeal from judgment of Erie County Court convicting defendant of rohbery, first degree.) Present — .Marsh, P. J., Moule, Cardamone, Mahoney and Del Vecchio, JJ.